Exhibit 10.1

2006 Base Salaries for Executive Officers

     
Name and Title
  Salary
 
   

         
Robert C. Strauss
       
President & Chief Executive Officer
  $ 587,741  
Eduardo G. Abrao, M.D.
       
Vice President & Chief Medical Officer
  $ 274,006  
Diane M. Barrett
       
Vice President & Chief Financial Officer
  $ 260,000  
Jeffrey F. Eisenberg
       
Senior Vice President – Strategic Alliances
  $ 302,703  
W. Neil Jones
       
Vice President – Marketing & Sales
  $ 243,591  
Juan A. Mantelle
       
Vice President & Chief Technical Officer
  $ 267,998  

